Filed 5/8/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 114







In the Matter of the Application for Disciplinary Action Against

Nicole E. Foster, a Member of the Bar of the State of North Dakota



Disciplinary Board of the Supreme 

Court of the State of North Dakota, 		Petitioner

v.

Nicole E. Foster, 		Respondent







No. 20150143







Application for Interim Suspension.

INTERIM SUSPENSION ORDERED.

Per Curiam.

[¶1]	On May 6, 2015, an Application for Order of Interim Suspension of Nicole E. Foster, a member of the Bar of North Dakota, with supporting documents and an affidavit from Foster, was filed under N.D.R. Lawyer Discipl. 3.4, Threat of Public Harm.  Foster was admitted to practice law on October 4, 2002, and is currently licensed to practice law in North Dakota.

[¶2]	The application alleged Disciplinary Counsel received eight informal complaints against Foster since February 2015.   The eight complainants describe a pattern of conduct by Foster of failing to appear at hearings, requesting continuances shortly before hearings, failing to file papers, and failing to communicate with clients.  Clients alleged Foster received retainers for which little or no work was done and Foster failed to refund any portion of the retainers.   One client reported that on April 8, 2015, Foster’s office looked vacant with a closed sign.  Clients alleged they were required to retain new attorneys to represent them.  Foster failed to respond to four of the eight informal complaints and responded untimely to one.  

[¶3]	Disciplinary Counsel submitted an affidavit of Foster with the application.  In the affidavit, Foster stated she no longer wishes to practice law and would like to surrender her license.  She stated she understands there is not a procedure to surrender her license, and that the disciplinary matters would continue through the disciplinary system for disposition.  Foster stated she supports the application for immediate interim suspension by Disciplinary Counsel.  She also stated she intends to move back to California as quickly as possible and supports appointment of a professional trustee.

[¶4]	Disciplinary Counsel asserted that based on N.D.R. Lawyer Discipl. 3.4, Foster poses a substantial threat of irreparable harm to the pubic due to the number and nature of complaints that were filed against her.  

[¶5]	Under N.D.R. Lawyer Discipl. 3.4(B), Threat of Public Harm, the court may enter an interim order, at any stage of any proceeding, immediately suspending the lawyer pending final disposition of the proceeding predicated upon the conduct causing the harm or may order such other action as deemed appropriate.  This rule also provides that upon request by counsel or the lawyer after entry of an interim suspension order, the court shall within ten days provide an opportunity for the lawyer to demonstrate that the order should not remain in force.  The Court considered the matter, and

[¶6]	
ORDERED
, Nicole E. Foster’s license to practice law is SUSPENDED effective immediately, and until further order of this Court, pending final disposition of the disciplinary proceedings predicated upon the complaints filed.

[¶7]	
FURTHER ORDERED
, Nicole E. Foster comply with N.D.R. Lawyer Discipl. 6.3, Notice of Status.

[¶8]	
FURTHER ORDERED
, that Disciplinary Counsel apply to the district court for appointment of a professional trustee under N.D.R. Lawyer Discipl. 6.4.

[¶9]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner